—In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Kramer, J.), entered August 15, 1994, which, upon an order of the same court dated June 13, 1994, granting the defendants’ motion for summary judgment dismissing the complaint for failure to establish serious injury as defined by Insurance Law § 5102 (d), is in favor of the defendants and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The medical evidence submitted by the defendants in support of their motion for summary judgment made out a prima facie case that the plaintiff Mohamed Yamin had not sustained a serious injury as defined by Insurance Law § 5102 (d).
The affirmation prepared by Dr. Shankar Ganti which the *740plaintiffs submitted in opposition to the motion, failed to indicate that the injuries which Mohamed Yamin sustained were "serious”, as defined by the statute. Moreover, the affirmation was prepared more than two years after Dr. Ganti last treated the injured plaintiff and did not indicate that the opinion expressed therein was based upon any recent medical examination of Mohamed Yamin (see, Beckett v Conte, 176 AD2d 774; Philpotts v Petrovic, 160 AD2d 856; Covington v Cinnirella, 146 AD2d 565). Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.